Citation Nr: 0410272	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  98-08 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence was submitted to reopen a claim 
of entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Fetty, Counsel







INTRODUCTION

The veteran had honorable active service from March 1977 to 
November 1984.

In a December 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, determined 
that a claim of entitlement to service connection for residuals of 
a back injury inter alia was not well grounded.  The veteran was 
notified of that decision in December 1995 and he submitted a 
timely notice of disagreement; however, after the RO issued a 
statement of the case, he did not timely submit a substantive 
appeal and the RO closed the case.  Thus, the December 1995 rating 
decision became final.

This appeal arises from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
veteran has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.  

In August 1998, the Board remanded the case to the RO for 
additional development.  The case has now been returned for 
additional appellate consideration. 


FINDINGS OF FACT

1.  By rating decision of December 1995, the RO denied service 
connection for residuals of a back injury and properly notified 
the veteran of that decision.  

2.  The veteran did not perfect an appeal of the December 
1995decision and it became final.

3.  Evidence received at the RO since the December 1995 rating 
decision is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1995 rating decision, which denied service 
connection for residuals of a back injury, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 
20.300, 20.301(a), 20.302, 20.1103 (2003).

2.  New and material evidence has not been received to warrant 
reopening the previously and finally denied claim of entitlement 
to service connection for residuals of a back injury, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002). This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. The 
final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001). 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002). The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and material 
claims were amended effective August 29, 2001. These amendments 
are effective only on claims received on or after August 29, 2001, 
and are, thus, not relevant in the instant case. See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  

The Board notes that a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied short 
of the statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 701 of 
the Act contains amendments to 38 USC §§ 5102 and 5103.  The Act 
contains a provision that clarifies that VA may make a decision on 
a claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, P.L. 108- __ ,Section 701 (H.R. 
2297, December 16, 2003)

In Pelegrini v. Principi,  17 Vet. App.412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable determination by the RO.  The Court further held that 
the VCAA requires the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim.  The VA general Counsel has held this latter 
requirement to tell the claimant to provide any evidence pertinent 
to the claim is dictum and not binding on the VA.  See VA OPGCPREC 
1-2004.

In this regard, the veteran was informed of the requirements and 
laws and regulations necessary to establish his claim in the 
statement of the case, and the supplemental statements of the 
case.  He was also informed of the VCAA and what evidence the VA 
would obtain in a November 2003 letter.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO has made reasonable and 
appropriate efforts to assist him in obtaining the evidence 
necessary to substantiate the claim currently under consideration, 
to include obtaining VA medical records.  The RO has also made 
several unsuccessful attempts to obtain USPHS hospital records.  
The veteran has been informed of this fact.  

The Board notes that the VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of the 
holding in the Pelegrini case and he has not been specifically 
informed to provide any evidence in his possession that pertains 
to the claim as set forth in 38 C.F.R. § 3.159(b)(1).  The Board, 
however, finds that in the instant case the veteran has not been 
prejudiced by these defects.  In this regard, the Board notes the 
veteran was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  The Board is satisfied that 
the notification the veteran has received has in effect satisfied 
38 C.F.R. § 3.159(b)(1).  The Board finds that all available 
pertinent evidence is of record.  VA has satisfied both its duty 
to notify and assist the veteran in this case and adjudication of 
this appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In general, service connection may be established for a disability 
if it is shown that the disability resulted from disease or injury 
that was incurred in or aggravated in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). In 
addition, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service.  38 
C.F.R. §§ 3.303, 3.306 (2003).

Factual Background

The evidence of record at the time of the December 1995 RO rating 
decision consists of service medical records (SMRs), a VA 
compensation and pension examination report, VA treatment reports, 
and claims and statements of the veteran.  These are briefly 
discussed below.

The veteran's SMRs reflect that on January 5, 1978, he reported a 
two-week history of right iliac pain.  There was no history of 
trauma except for occasional heavy lifting.  Muscle rigidity was 
noted.  On April 13, 1978, he complained of a sore neck and pain 
in the lower back and reported that he had been in a motor vehicle 
accident 2 days earlier.  The report notes that he was referred to 
the USPHS hospital at Norfolk for further evaluation.  
Subsequently during April 1978 he was seen for neck pain.  On 
April 30, he complained of intermittent back pain radiating down 
the legs.  The examiner noted that the USPHS hospital had placed 
the veteran on limited duty for no lifting.  The veteran was 
resting and taking medication.  In 1978 (the month cannot not be 
determined) he was seen for intermittent low back pain.  He had 
been in a motor vehicle accident in April 1978.  The examination, 
which included x-rays, was normal.  

In June 1978, the veteran reported that he fell during a fire 
drill and felt a pulling sensation in his back.  The assessment 
was possible pulled muscle.  In July 1978, he reported lower 
right-sided back pain while climbing a ladder.  The examiner noted 
right-sided tenderness to palpation.  The impression was 
questionable pulled muscle.  He was seen at sickbay in October 
1980 for backache.  He had been playing basketball and 
overstretched.  The examination showed a muscle spasm from the L3, 
right side, to the right scapula.  The assessment was muscle 
strain.

The veteran underwent a separation examination in October 1984 at 
which time he checked "no" to any history of recurrent back pain.  
The examiner noted that his spine was normal.  

The veteran was hospitalized by VA during July and August 1987.  
During that time he suffered a right arm fracture with right elbow 
involvement.  There was no mention of any back or neck pain.  

VA outpatient treatment reports dated from 1987 to 1990 are 
negative for any complaint of back pain.  The earliest dated 
treatment report that mentions a back problem is dated February 
18, 1995, and mentions a history of low back pain for the recent 
year.  

In February 1995, the veteran requested service connection for 
residuals of a 1979 back injury and head injury.  

A March 2, 1995 VA medical certificate reflects that the veteran 
presented with severe spasm of the lumbosacral spine.  A March 2, 
1995 VA outpatient treatment report notes a complaint of low back 
pain and a stiff neck for many years but that the veteran denied 
any history of injury or increase in symptoms.  Another March 1995 
VA outpatient treatment report reflects that he related his 
dysthymic mood to many years of chronic low back pain.  Another 
March 1995 treatment report mentions an impression of arthritis.  

The veteran underwent a VA spine examination in April 1995.  
During the examination, the veteran reported neck and back pain 
secondary to an auto accident in 1978.  He received treatment at a 
Norfolk military hospital at the time, which included a heating 
pad and physical therapy.  Intermittent pain spread to the 
shoulders and buttocks.  Low back pain prevented driving for long 
periods.  There was some painful limitation of motion of the 
lumbar spine and some tenderness in the neck muscles.  X-rays 
showed mild demineralization of the lumbar vertebral bodies, 
phleboliths of the pelvis, and mild degenerative joint disease of 
the hips.  A recent magnetic resonance imaging (MRI) showed mild 
posterior disc bulging at C4-5 and C5-6 and a normal lumbar spine.  
The impressions were upper cervical spine tenderness possibly 
secondary to mild posterior disc bulging and lumbosacral spine 
tenderness most likely secondary to muscle strain.  

In December 1995, the RO denied service connection for a back 
disorder.  At that time the RO determined that there was no 
evidence of a chronic back condition during service.  The veteran 
commenced an appeal by submitting an NOD, but he did not submit a 
timely VA Form 9 and the decision became final.  38 U.S.C.A. § 
7105.  However, the veteran may reopen his claim by the submission 
of new and material evidence. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  In Hodge, the Federal Circuit further noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
Hodge, supra.

The evidence submitted since the December 1995 RO decision 
includes an application to reopen the claim, VA clinical records, 
and lay witness statements.  

In November 1997, the veteran applied to reopen a claim of service 
connection for a back condition.  The RO obtained VA outpatient 
treatment reports dated from 1987 to 2003.  A portion of these 
records were previously on file.  The remaining records show 
treatment for back complaints beginning in 1995, variously 
diagnosed.  An April 2001 MRI of the lumbar spine showed some 
possible bone marrow abnormality.  An April 2003 MRI showed loss 
of the lordotic curve, but no other abnormality.  The lay witness 
statements dated in February 1998 note that the veteran had 
complained to them of back pain for 10 years or more.  

Analysis

The veteran's statements regarding the symptoms of his back 
disorder and injuries are deemed competent evidence.  However, the 
veteran is not qualified to express an authoritative and probative 
opinion regarding any medical causation of his current right ankle 
disorder.  Lay opinion cannot be accepted as competent evidence to 
the extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In this regard the new VA outpatient treatment reports received 
since December 1995 reflect continued complaints of low back 
problems.  However, this treatment occurred many years after 
service.  Additionally, given that the prior denial was based on 
similar complaints, these reports are merely cumulative of earlier 
reports and are not new evidence.  

Concerning the veteran's recent claim that his back pain has been 
continuous since active service and the lay witness statements to 
that effect, the Board notes that the April 1995 VA compensation 
and pension examination report notes this fact.  Therefore, it had 
been considered by the RO in the prior final decision on the 
matter.  Thus, these recent assertions of many years of back pain 
are not new evidence.  Rather, they are cumulative of earlier 
considered evidence.  The Board must conclude that none of the 
evidence submitted since the prior final decision is new and 
material evidence sufficient to warrant reopening the claim.  
Accordingly, the application to reopen the service connection 
claim must be denied.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for residuals of a back injury is denied.  



	                     
______________________________________________
	ROBERT P. Regan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



